 479317 NLRB No. 76HOLIDAY INN ON THE BAY1The General Counsel filed a motion to strike the Respondent'sexceptions and brief and the Respondent filed an opposition to the
motion. We deny the General Counsel's motion to strike the Re-
spondent's exceptions and brief.1Unless stated otherwise, all dates occurred in 1994.2There is no allegation that those terminations had been motivatedby considerations unlawful under the Act.Holiday Inns, Inc. d/b/a Holiday Inn on the Bayand Hotel Employees and Restaurant Employ-ees Union of San Diego, Local 30, Hotel Em-
ployees and Restaurant Employees Inter-
national Union, AFL±CIO. Case 21±CA±29962May 17, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn February 15, 1995, Administrative Law JudgeWilliam J. Pannier III issued the attached decision. The
Respondent filed exceptions with a brief in support
and the Charging Party filed an answering brief.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Holiday Inns, Inc. d/b/a
Holiday Inn on the Bay, San Diego, California, its of-
ficers, agents, successors, and assigns, shall take the
action set forth in the Order.Robert R. Petering, for the General Counsel.Tara L. Wilcox and John D. Collins (Sheppard, Mullin, Rich-ter & Hampton), of San Diego, California, for the Re-spondent.Thomas L. Tosdal (Georgiou, Tosdal, Levine & Smith), ofSan Diego, California, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEWILLIAMJ. PANNIERIII, Administrative Law Judge. Thecharge in Case 21±CA±29962 was filed on March 17, 1994,1and an amended charge was filed on April 25. On May 10,
the Regional Director for Region 21 of the National Labor
Relations Board (the Board), issued a second order consoli-
dating cases, amended consolidated complaint, and notice of
hearing, alleging violations of Section 8(a)(1) and (5) of the
National Labor Relations Act (the Act) on the basis of the
amended charge, and consolidating it for hearing and deci-
sion with a previously issued order consolidating cases, con-
solidated complaint, and notice of hearing, issued on thebasis of two other unfair labor practice charges, Cases 21±CA±29543 and 21±CA±29658.The hearing opened on September 20. Evidence was re-ceived concerning the allegations arising from the charge in
Case 21±CA±29962. The hearing then was postponed to
allow for further settlement negotiations concerning the alle-
gations arising from the other two charges. Ultimately settle-
ment was achieved in those cases and, on October 18, I
issued an order severing and remanding them to the Regional
Director and, moreover, closing the record. In consequence,
the lone substantive issue left for resolution, as a result of
the charge in Case 21±CA±29962, is whether there was a
violation of Section 8(a)(5) and (1) of the Act by a refusal
since February 9 to provide allegedly relevant and necessary
information to the exclusive representative of employees in
an appropriate bargaining unit.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examine wit-
nesses, to argue orally, and to file briefs. Based on the entire
record, on the arguments made by the parties in lieu of
posthearing briefs, and on my observation of the demeanor
of the single witness who was called to testify, I enter the
followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, Holiday Inns, Inc. d/b/a Holiday Innon the Bay (Respondent) had operated a hotel at 1355 North
Harbor Drive in San Diego, California. In conducting those
operations, it annually derives gross revenues in excess of
$500,000 and, further, annually purchases goods valued in
excess of $5000, which it receives directly from points out-
side of California. Therefore, I conclude that at all material
times Respondent has been an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.II. THELABORORGANIZATIONINVOLVED
At all material times, Hotel Employees and RestaurantEmployees Union of San Diego, Local 30, Hotel Employees
and Restaurant Employees International Union, AFL±CIO
(the Union), has been a labor organization within the mean-
ing of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
The ultimate issue in this case is the producability frompersonnel files of nonunit employees and supervisors of in-
formation allegedly relevant to processing grievances of two
unit employees who had been terminated.2At all materialtimes since at least 1970, the Union has represented certain
employees employed by Respondent. The Union and Re-
spondent have been parties to successive collective-bargain-
ing contracts, the most recent of which is effective from No-
vember 1, 1992, to October 31, 1995. That contract provides
continued recognition of the Union as the exclusive collec-
tive-bargaining representative of employees in a unit, admit-
tedly appropriate under Section 9(b) of the Act, of all em- 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ployees listed on its ``Schedule A,'' excluding all other em-ployees, guards, and supervisors as defined in the Act.Among employees included in that unit are those classifiedas guest service representative. They work at the hotel's front
desk. Each of them is assigned a separate lockable cashbox
in which is kept his/her bank of between $200 and $500.
When on duty, it is from that box that a guest service rep-
resentative draws funds to make change for customers. Into
it representatives place case payments received from cus-
tomers for accommodations.Banks are also maintained by personnel in the nonunit po-sitions of guest service manager and assistant guest service
manager. The amounts in their banks, however, are larger
than those in the banks of guest service representatives.On January 28, guest service representative Juanita Nelsonwas terminated for a $330 shortage discovered after she had
left her cashbox unattended. Similarly, when a shortage of
$235 was discovered in the bank of guest service representa-
tive Verita Pearson, after she had left her cashbox unat-
tended, she, too, was terminated, on February 8. Grievances
were filed on January 31 and on February 14, respectively,
concerning both terminations.In connection with the first of those grievances, by letterdated February 9 the Union requested ``any documentation
regarding cash handling from the personnel records of Mindy
Sears, Ross Steiber, Raquel Hackley, and Ray Craft.'' Sears
and Hackley were guest service representatives who were
part of the bargaining unit. Craft also had been a guest serv-
ice representative at one time, but had been promoted to the
position of guest service manager and, accordingly, was not
a unit employee at the time of the February 9 request.
Steiber was an assistant guest service manager who, at all
material times, had not been a bargaining unit employee.By letter dated February 28, the Union asserted that it was``entitled to all documents issued to employees regarding
similar alleged cash handling failures ... necessary for [it]

to process the Verita Pearson and Juanita Nelson grievance.''
That letter continues by stating that, ``I am requesting all
documents issued to front desk personnel Union and non-
union for similar infractions from January 1993 forward.''
Finally, in a letter dated March 3, the Union requested, with
reference to its ``request for information regarding the VeritaPearson and Juanita Nelson grievances,'' that Respondent
supply ``any documentation issued to Joel Littlegraven, Ross
Steiber, and Dwight McCoy regarding cash handling.''Respondent produced the requested information to the ex-tent that it pertained to employees in the unit represented by
the Union. As to information pertaining to nonunit personnel,
however, in a letter dated March 18, its director of human
resources, Tara Tarries, stated that ``information you have re-
quested will not be provided ... because these are manage-

ment employee files and for the following [four] reasons
....'' As to those reasons, the letter states that those files

``are protected under California privacy laws,'' are ``con-
fidential and unattainable by [the Union] for any reason''
since those individuals are not employees covered by the col-
lective-bargaining contract, and, under Respondent's con-
fidentiality practice, ``The only employee information ever
released to [the Union] has been for Bargaining Unit employ-
ees only.'' The final reason stated in the letter is that(4) Management employees are subject to Terms andConditions of Employment with Standard[s] of dis-
cipline that are different than any hourly and/or Bar-
gaining Unit employee. Further, they are governed by
Holiday Inn Worldwide and Holiday Inn On the Bay
policies and procedures and it is up to our Executives
and officials to determine in what manner they shall be
disciplined and for what reason. Their realm of respon-
sibility is of a much broader scope than that of any bar-
gaining unit employee. While we might choose to make
allowances for certain incidents, we equally might
choose to allow no room for error in areas for which
a bargaining unit employee would never be held ac-
countable. How we discipline and ``do not discipline''
non-bargaining unit employees is the sole choice and
right of this employer and company and is not open for
discussion with any outside organization or entity.IV. DISCUSSION``In general, the Board and the courts have held that infor-mation that aids the arbitral process is relevant and should
be provided ... [without regard to] whether the request for

information is made at the grievance stage or after the parties
have agreed to arbitration.'' (Citations omitted.) Pennsyl-vania Power, 301 NLRB 1104, 1105 (1991). As to the pur-pose for imposing that obligation, the Board explained in Co-lumbia University, 298 NLRB 941 (1990):Whether to advance its position in its in-chief and re-buttal cases and in the cross-examination of the Re-
spondent's witnesses at the arbitration hearing, or to as-
sess the prospects for compromise or settlement during
or after the hearing, or simply to be better informed
generally about the terms and conditions of employ-
ment so that it could carry out its statutory duties and
responsibilities, the Union was entitled to the informa-
tion it sought. [Citations omitted.]More specifically, in the context of the requests made inthe instant case ``[a]rbtirators routinely consider employee
work records in deciding whether employers have applied
their disciplinary rules in a consistent, evenhanded, and non-
discriminatory manner,'' with the result that ``it is necessary
to compare the employment history of employees disciplined
for the same rule violations.'' Pfizer, Inc., 268 NLRB 916,919 (1984). To be sure, the Union's three letters did not ex-
plicitly state that it was seeking ``documentation regarding
cash handling,'' and ``documents issued to employees re-
garding similar alleged cash handling failures,'' for the pur-
pose of ascertaining whether or not Respondent had acted
consistently, evenhandedly and nondiscriminatorily in termi-
nating Nelson and Pearson. Still, to persons knowledgeable
in labor relations matters, that purpose would be obvious
from the nature of the information being requested in the
stated context of grievances being processed because of the
two terminations.Indeed, Respondent did not assert, and does not now con-tend, that it did not understand the purpose for the informa-
tion requested by the Union. To the contrary, it supplied that
information for other bargaining unit employees and, also,
for Craft during the period that he had been a guest service
representative, before being elevated to the nonunit position 481HOLIDAY INN ON THE BAYof guest service manager. As to that period and, as well, toperiods of employment outside of the bargaining unit by
other individuals encompassed by the Union's requests, such
as Assistant Guest Service Manager Steiber, Respondent has
been unwilling to provide the information requested by the
Union. But, a review of the reasons set forth in the March
18 letter, described in section III, supra, discloses that Re-
spondent's unwillingness had not been based, even in part,
on any asserted lack of understanding as to the Union's rea-
son for requesting that information.It is well-settled that with respect to nonunit personnel, abargaining representative does not enjoy the relevancy pre-
sumption that exists concerning information pertaining to
unit employees. ``When a union seeks nonunit information,
however, the burden is upon the union, and in this case upon
the General Counsel, to establish relevance without the bene-
fit of any presumption.'' (Citations omitted.) E.I. du Pont
& Co. v. NLRB, 744 F.2d 536, 538 (6th Cir. 1984). Never-theless, ``the range of relevance is not limited by the
boundries of the bargaining unit if it is shown that the re-
quested information is relevant to the Union's statutory duty
and obligations.'' Safeway Stores, 240 NLRB 836, 837±838(1979). That is, information pertaining to nonunit employees
must be produced whenever shown to be ``related to the
Union's function as bargaining representative and reasonably
necessary to performance of that function.'' Curtiss-WrightCorp. v. NLRB, 347 F.2d 61, 68 (3d Cir. 1965).Consistent with the foregoing explanation pertaining to ar-bitral consideration of the employment history of other dis-
ciplined employees, comparative discipline is one area where
information pertaining to nonunit employees, including su-
pervisors, has been held ``related'' and ``necessary to per-
formance of the [bargaining representative's] function.'' For
example, in NLRB v. Postal Service, 888 F.2d 1568, 1571(11th Cir. 1989), the court agreed that requested information
concerning discipline of statutory supervisors should have
been provided to a bargaining representative, because the un-
derlying restriction, for which discipline had been meted out
to bargaining unit employees, applied equally to supervisors
and to unit employees. In consequence, concluded the court:given the nature of the rule involved and its applicabil-ity to both groups, the different degrees of responsibil-
ity accorded each group does not automatically translate
into different standards of discipline in this instance,
thereby compelling a finding that the requested infor-
mation has no bearing on grievances.In that regard, ``the information sought need not be totallydispositive of a grievance or dispute,'' Doubarn Sheet Metal,Inc., 243 NLRB 821, 823 (1979), so long as it ``has `somebearing' on whether the unit employees were harshly, un-
justly or disparately treated'' Ibid.Director of Human Resources Tarries testified, consistentwith the above-quoted final reason of Respondent's March
18 letter, that Respondent ordinarily applies a progressive
discipline procedure to unit employeesÐverbal warning,
written warning, second written warning, final written warn-
ing coupled with suspension, and, ultimately, terminationÐ
that exists, but is rarely followed, with regard to managers:
``We expect people in management positions to be a lot
more responsible ... whereas hourly employees, we give
them a lot more of the benefit of the doubt and take a lotmore steps to make sure they understand everything that we
expect from them.'' Consequently, were Respondent's dis-cipline records to disclose that there had been guest service
managers or assistant guest service managers who had not
been terminated for cash shortages, then the Union would
have at least a basis for arguing in arbitration that Nelson
and Pearson had been afforded a lesser ``benefit of the
doubt'' than had been accorded to those supervisors, contrary
to Respondent's above-stated policy underlying its discipline
procedure.Such an argument might gain even greater force from thespecific application of Respondent's discipline procedure to
the offense of cash shortage after leaving a cashbox unat-
tended. For, Tarries testified that whenever money from a
bank disappears after being left unattended, the responsible
individualÐbe he/she an employee, a guest service manager
or assistant guest service managerÐwould be subject to im-
mediate termination, without regard to the above-described
progressive discipline procedure. So, were the requested
records of nonunit employees, particularly managers and as-
sistant managers, to reveal instances of discipline less than
termination for the same offense as Nelson and Pearson had
been terminated, those records would certainly be relevant to
the overall collective-bargaining process. For, they would
provide the Union with a basis in arbitration for arguing that
those two terminated guest service representatives had been
``harshly, unjustly or disparately treated.'' Id.Respondent further argues, however, that to make a statu-torily valid information request pertaining to nonunit person-
nel, the bargaining representative must advance a more de-
tailed showing to establish relevancy. That is, argues Re-
spondent, the Union must also show a basis for having be-
lieved that the information sought actually existed: ``In our
situation, we've heard nothing until just now from the Union
that there is any need for this particular information from
these two non-unit employees [Steiber and Craft, since the
latter's appointment as guest service manager] that it requests
information about ... as to why those two individuals may

be believed to have committed similar cash handling viola-
tions as was the case with Ms. Pearson and Mrs.Nelson.'' In
fact, the record is devoid of specific evidence concerning the
Union's basis for having specifically named Steiber and
Craft among those for whom information was requested. Yet,
in the circumstances, that void does not operate to invalidate
the Union's request for information regarding those two indi-
viduals.To be sure, the statutory right to information does not li-cense labor organizations to engage in open-ended and
wideranging examinations of personnel files of nonunit em-
ployees and supervisors. Still, information requests are evalu-
ated in the context of the situation in which each is made,
because the statutory duty to provide information turns upon
``the circumstances of the particular case.'' NLRB v. TruittMfg. Co., 351 U.S. 149, 153 (1956).The instant case does not present a situation when infor-mation is being requested solely to determine whether or not
contractual violations have occurred and, concomitantly, to
determine whether or not grievances should be filed concern-
ing those contract violations. Rather, this case presents a situ-
ation where grievances already have been filed and the bar-
gaining representative is attempting to process them on be- 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
half of the affected employees. More specifically, the Unionwas seeking to ascertain whether Respondent's disciplinary
response to other cash shortages had been comparable to itsterminations of Nelson and Pearson, or whether it had dif-
fered. As set forth above, discipline for comparable infrac-
tions by others is an avenue along which a bargaining rep-
resentative necessarily would travel in processing terminated
employees' grievances. NLRB v. Postal Service, supra. For,that information would have at least ``some bearing'' on its
decisions as to which arguments ``to advance ... at [an] ar-

bitration hearing,'' as well as on ``the prospects for com-
promise or settlement,'' Columbia University, supra, and,perhaps also, on a determination concerning whether or not
to even continue processing the grievances.In view of those considerations, and given the ``discovery-type'' standard applied to information requests under the Act,
it was not necessary for the Union to make a further, more
detailed, showing of relevance for requesting information
concerning discipline of Steiber and Craft, while employed
as guest service manager, for cash shortages. If there were
no such records, Respondent merely had to say as much. If
they did exist, then Respondent is obliged to produce them
for evaluation by the Union and, perhaps, for consideration
by an arbitrator. Pfizer, Inc., supra.Respondent's more-detailed-showing argument as appliedto Steiber and Craft is somewhat puzzling, given the context
in which it is now raised. First, at no point in the March 18
letter did Respondent challenge the substantive basis for the
Union's requests for information pertaining to those two in-
dividuals. That is, at no point in that letter did Respondent
question the Union's reason for seeking information concern-
ing Steiber and Craft, after the latter's elevation to manager.
Nor did Respondent seek a more detailed explanation for the
Union's choice of those two individuals. As a result, its
more-detailed-showing contention is raised somewhat belat-
edly.Second, as described in section III, supra, the Union'sFebruary 28 letter asked for ``all documents issued to front
desk personnel Union and non-union for similar infractions.''
Yet, Respondent never contended, and does not now do so,
that the Union needed to make a more detailed showing of
actual existence of those records before its request could be
regarded as a valid one under the Act. Surely, that general
request, by implication, would encompass Steiber and Craft.
It is somewhat inconsistent to now challenge the basis for the
Union's specific requests pertaining to them, but not to simi-
larly challenge the Union's failure to show that it knew of
actual discipline records at the time it requested disciplinary
records of front desk personnel for cash shortages, which
necessarily would include Steiber and Craft. In any event, the
evidence is sufficient to support the conclusion that the
Union made a proper request for relevant information in con-
text of its desire to process grievances on behalf of Nelson
and Pearson.Ordinarily that penultimate conclusion would suffice foran ultimate conclusion that a respondent violated Section
8(a)(5) and (1) of the Act by failing and refusing to provide
information such as that requested in the Union's letters of
February 9 and 28 and March 3. Respondent, however, ad-
vances a two-prong confidentiality defense which, it argues,
should serve to preclude any conclusion that its partial re-
fusal violated the Act. As to that latter point, Respondenturges that since the Board must first balance a bargainingrepresentative's need for information against an employer's
confidentiality defense(s) for not producing it, there should
be no conclusion that an unfair labor practice has been com-
mitted until that balance has been struck and, then, the em-
ployer persists in refusing to produce the requested informa-
tion.In that respect, Respondent seems to be contending that,when confidentiality defenses are raised to requests for infor-
mation, the Board should follow a procedure similar to that
utilized whenever jurisdictional disputes arise under Section
8(b)(4)(D) of the Act: First a determination is made as to
which competing group is entitled to perform disputed work
and, then, a conclusion that an unfair labor practices has oc-
curred is reached only if a labor organization representing a
nonprevailing group persists in proscribed activity. The prob-
lem with such an analogy is that the Act provides for that
two-step procedure, but it make no similar provision for such
a procedure under any other subsections of Section 8(a) and
(b). That is, the ordinary procedure is for employers and
labor organizations to pursue whatever course they choose.
Then, where balancing is necessary to evaluate the lawful-
ness of those chosen courses, parties must accept the risk of
being found to have violated the Act whenever a chosen
course ends up on the losing side of whatever balance is ulti-
mately is struck.Certainly there is some logic to the alternative proceduresuggested by Respondent. Yet, it is not one provided by the
Act. It has not been mandated by the Board. Nor is it one
that has been required by any decision of the Supreme Court
or by any opinion of any circuit court of appeals. Con-
sequently, I reject Respondent's argument that it be, in ef-
fect, created in the context of this case.With respect to the first prong of its confidentiality de-fense, Respondent has presented evidence that disciplinary
records are part of files to which access is restricted on the
basis of Respondent's own confidentiality policy. That pol-
icy, contends Respondent, should outweigh whatever need
the Union may have for access to disciplinary records to pur-
sue Nelson's and Pearson's grievances. But to be effective,
the statutory policy favoring information disclosure for griev-
ance processing cannot be held hostage to particular individ-
uals employers' determinations of what is and what is not
confidential.Certainly, confidentiality considerations have a place as adefense in the general statutory scheme of information dis-
closure. Detroit Edison Co. v. NLRB, 440 U.S. 301 (1979).Still, it is not an unlimited one. Standing by itself, an em-
ployer's desire to shield information from disclosure on the
basis of confidentiality cannot suffice to preclude disclosure
which promotes statutory policies. See, e.g., NLRB v.Wyman-Gordon Co., 394 U.S. 759 (1969). As concludedabove, the statutory policy of collective bargaining is pro-
moted by disclosure of information concerning discipline im-
posed for comparable infractions. And there is no recognized
established public policy against disclosure of such informa-
tion. ``The information in question concerns willful activity
of a kind that the Respondent has itself made the public basis
for discipline and discharges of employees.'' Postal Service,289 NLRB 942, 944 (1988).Furthermore, in this case, as in that one, there has beenno showing that employees or supervisors expect disciplinary 483HOLIDAY INN ON THE BAY3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.records to remain confidential, nor that Respondent has madea commitment to them to maintain confidentiality of discipli-
nary records. Indeed, there is not even evidence that any in-
dividual, supervisor or nonsupervisor, ever ``made any re-
quest to [Respondent] that it refrain from disclosing'' records
of his/her discipline. NLRB v. Illinois-American Water Co.,933 F.2d 1368, 1378 (7th Cir. 1978). In these circumstances,
it cannot be concluded that Respondent's confidentiality pol-
icy outweighs its statutory duty to provide the Union with
relevant information that is necessary for the latter to effec-
tively process the grievances of Nelson and Pearson.The second prong to Respondent's confidentiality defenseis based squarely on article 1, section 1 of the State of Cali-
fornia's constitution:All people are by nature free and independent and haveinalienable rights. Among them are enjoying and de-
fending life and liberty, acquiring, possessing, and pro-
tecting property, and possessing and obtaining safety,
happiness, and privacy.Respondent argues that California courts have interpreted theprivacy portion of that provision to prohibit disclosure of
personnel files of employees not involved in underlying liti-
gation or in a dispute. Respondent, however, has pointed to
no California case prohibiting disclosure of information from
personnel files to a bargaining representative pursuant to the
mandate of the Act. Nor could a state impose such a prohibi-
tion.``If employee conduct is protected under 7, then state lawwhich interferes with the exercise of these federally protected
rights creates an actual conflict and is preempted by direct
operation of the Supremacy Clause.'' (Citations omitted.)
Brown v. Hotel & Restaurant Employees & Bartenders, 468U.S. 491, 501 (1984). Section 7 of the Act expressly accords
employees a right ``to bargain collectively through represent-
atives of their own choosing,'' and one aspect of that general
right is the derivative right to have grievances processed
properly under a contract negotiated, during collective bar-
gaining, by that representative on behalf of employees whom
it represents. A state constitutional provision that precludes
some aspect of the exercise of that Section 7 right would
necessarily ``interfere with [employee] exercise of these fed-
erally protected rights [and] create[] an actual conflict'' with
their implementation.To be sure, the records at issue here are those of nonunitemployees and supervisors who did not select the Union as
their bargaining representative and who are not represented
by it. As concluded above, however, disclosure of discipli-
nary records for comparable offenses is necessary for the
Union to perform its representative function under the Act on
behalf of employees whom it does represent. Accordingly, to
that extent it is not significant that the records at issue are
not those pertaining to employees whom the Union actually
represents. Access to them is relevant and is necessary to
preserve the economic balance that Congress struck to pro-
tect employee rights set forth in Section 7 of the Act. Con-
sequently, article 1, section 1 of California's constitution
cannot serve to bar production of all information requested
by the Union in its letters of February 9 and 28 and March
3. By failing and refusing to provide all of it, Respondent
violated Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWHoliday Inns, Inc. d/b/a Holiday Inn on the Bay has com-mitted unfair labor practices affecting commerce by failing
and refusing to produce for Hotel Employees and Restaurant
Employees Union of San Diego, Local 30, Hotel Employees
and Restaurant Employees International Union, AFL±CIOÐ
the exclusive bargaining representative, within the meaning
of Section 9(a) of the Act, of employees in a bargaining unit,
appropriate within the meaning of Section 9(b) of the Act,
of: All employees listed on ``Schedule A'' of the 1992±1995
collective-bargaining contract between those parties; exclud-
ing all other employees, guards and supervisors as defined in
the ActÐrelevant information needed by that labor organiza-
tion to bargain effectively on behalf of employees in that
bargaining unit.REMEDYHaving concluded that Holiday Inns, Inc. d/b/a HolidayInn on the Bay has engaged in certain unfair labor practices,
I shall recommend that it be ordered to cease and desist
therefrom and, further, that it be ordered to take certain af-
firmative action to effectuate the policies of the Act. With
respect to the latter, it shall be ordered to immediately supply
Hotel Employees and Restaurant Employees Union of San
Diego, Local 30, Hotel Employees and Restaurant Employ-
ees International Union, AFL±CIO with all information re-
quested in that labor organization's letters of February 9 and
28 and March 3, 1994, which is necessary for that labor or-
ganization to perform its responsibilities as bargaining rep-
resentative for employees in the appropriate bargaining unit
of all employees listed on ``Schedule A'' of the parties'
1992±1995 collective-bargaining contract; excluding all other
employees, guards, and supervisors as defined in the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Holiday Inns, Inc. d/b/a Holiday Inn onthe Bay, San Diego, California, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Refusing to promptly furnish relevant information re-quested by Hotel Employees and Restaurant Employees
Union of San Diego, Local 30, Hotel Employees and Res-
taurant Employees International Union, AFL±CIO, necessary
for it to perform its responsibilities as the bargaining rep-
resentative of employees in an appropriate bargaining unit of[a]ll employees of Holiday Inns, Inc. d/b/a Holiday InnOn The Bay listed on ``Schedule A'' of the 1992±1995
collective-bargaining contract between the parties; ex-
cluding all other employees, guards and supervisors as
defined in the Act. 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Immediately supply the above-named labor organiza-tion with all information requested in its letters of February
9 and 28 and March 3, 1994, which is relevant and necessary
for it to perform its responsibilities as the bargaining rep-
resentative of employees in the appropriate bargaining unit
described in paragraph 1,a, above.(b) Post at its San Diego, California hotel copies of theattached notice marked ``Appendix.''4Copies of the notice,on forms provided by the Regional Director for Region 21,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
refuse to promptly furnish relevant informa-tion requested by Hotel Employees and Restaurant Employ-
ees Union of San Diego, Local 30, Hotel Employees and
Restaurant Employees International Union, AFL±CIO, that is
necessary for that labor organization to perform its respon-
sibilities as bargaining representative of employees in the ap-
propriate bargaining unit of[a]ll employees of Holiday Inns, Inc. d/b/a Holiday InnOn The Bay listed on ``Schedule A'' of the 1992±1995
collective-bargaining contract between it and the above-
named labor organization; excluding all other employ-
ees, guards and supervisors as defined in the National
labor Relations Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of any of your rights
set forth above which are guaranteed by the National Labor
Relations Act.WEWILL
immediately supply the above-named labor orga-nization with all information requested in its letters of Feb-
ruary 9 and 28 and March 3, 1994, which is relevant and
necessary for it to perform its responsibilities as the bargain-
ing representative of employees in the appropriate bargaining
unit described above.HOLIDAYINNS, INC. D/B/AHOLIDAYINNON
THEBAY